DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims now recite that the storage system controller is detachable, however the examiner can find no support in the specification or drawings describing this feature.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fitzgerald et al. (US 2011/0035540).
Consider claim 1, Fitzgerald et al. discloses a storage system comprising: a plurality of storage controllers, wherein each of the plurality of storage controllers is configured to support a plurality of modular solid state storage devices with each modular solid-state storage device removable from the storage controllers, replaceable and relocatable to others of the storage controllers; and a storage system controller detachably coupled to each storage controller of the plurality of storage controllers, the storage system controller comprising a processing device, the processing device to: form a redundant array of independent drives (RAID) stripe across a set of storage controllers of the plurality of storage controllers, wherein the RAID stripe comprises two or more of the plurality of modular solid state storage devices of at least one of the set of storage controllers; and write the RAID stripe across the set of storage controllers (Fig. 2A, 3A, 3B, [0029], [0030], [0033], [0035], [0050]-[0053], [0064]-[0066], [0102] and [0107], multiple modular flash DIMMs have controllers, which are connected to flash Hubs (controllers) and then to a host blade controller through a switched fabric. The use of various types of RAID are disclosed and used. As for the new limitation: Fig. 2A, for example, shows host blade controller, a plurality of flash hubs (controllers) and each DIMM has a flash controller. The DIMMs are hot-swappable and the arrangement of DIMMs can be customized and modified. A DIMM can be removed, added or moved and therefore is removable and replaceable from the host blade controller, the flash hubs and flash controllers of all the other DIMMs If a DIMM is moved then it can be associated with another flash hub (other storage controller).).
Consider claim 2, Fitzgerald et al. discloses the storage system of claim 1, wherein the plurality of modular solid state storage devices comprise direct-mapped solid-state storage devices (Fig. 2A, 3A, 3B, [0030], [0033], [0035], [0073] and [0074]).
Consider claim 3, Fitzgerald et al. discloses the storage system of claim 1, wherein the processing device is further to: form a second RAID stripe across a second set of storage controllers of the plurality of storage controllers, wherein the second RAID stripe has a different geometry than the RAID stripe; and write the second RAID stripe across the second set of storage controllers (Fig. 2A, 3A, 3B, [0029], [0030], [0033], [0035], [0050]-[0053], [0064]-[0066], [0102] and [0107], different types of RAIDs can be used over a different number of storage devices.).
Consider claim 4, Fitzgerald et al. discloses the storage system of claim 1, wherein the plurality of storage controllers comprise one or more authorities, wherein each of the one or more authorities determines how operations will proceed against particular logical elements of the plurality of modular solid state storage devices, wherein each of the particular logical elements is operated on through a particular authority of the one or more authorities across the plurality of storage controllers, wherein the particular authority communicates with the plurality of storage controllers to facilitate a collective performance of operations against the particular logical elements (Abstract, Fig. 2A, 3A, 3B, [0029], [0030], [0033], [0035], [0050]-[0053], [0064]-[0066], [0102] and [0107], User can configured the system to their needs.).
Consider claim 5, Fitzgerald et al. discloses the storage system of claim 1, wherein the processing device is further to: determine a change associated with a topography of the plurality of storage controllers, wherein a new erasure coding scheme is selected for forming a subsequent RAID stripe based on determining the change associated with the topography of the plurality of storage controllers (Abstract, Fig. 2A, 3A, 3B, [0029], [0030], [0033], [0035], [0050]-[0053], [0064]-[0066], [0102] and [0107], Flash DIMMs can fail, be removed or added and different types of RAID can be applied.).
Consider claim 6, Fitzgerald et al. discloses the storage system of claim 1, further comprising: one or more storage device interconnectors operatively coupled to the plurality of modular solid state storage devices, wherein the one or more storage device interconnectors enable transfer of data between the plurality of modular solid state storage devices (Abstract, Fig. 2A, 3A, 3B, [0029], [0030], [0033], [0035], [0050]-[0053], [0064]-[0066], [0102] and [0107], the figures show the various interconnectors between the various devices including switching fabric.).
Consider claim 7, Fitzgerald et al. discloses the storage system of claim 1, wherein the storage system controller is configured to support a non-disruptive upgrade of one or more of the plurality of storage controllers ([0107]).
Claims 8-14 are the method claims of system claims 1-7 above and are rejection in the same manner using the same rationale.
Claims 15-20 are the medium claims of system claims 1-6 above and are rejection in the same manner using the same rationale.
Response to Arguments
Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive. The applicant’s arguments pertaining to the new claim limitation requiring the storage system controller to be detachably coupled to each storage controller of the plurality of storage controllers. As stated in the rejection, when a DIMM is removed, for example, that modular solid-state storage device has been removed from all other controllers, except the one controller on the removed DIMM and any other DIMM can be removed the same way, thus having each storage controller removable to other storage controllers. As for the new limitation, the term “detachable” means able to be removed or separated from something. As shown in Fig. 2A of Fitzgerald et al., the host blade controller (storage system controller) is connected through a switched fabric connection this type of connection is capable of severing a communication coupling between components. Further, as shown in Fig. 2B, the host blade controller is adhered to the blade and is also capable of being removed from the system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ALSIP/Primary Examiner, Art Unit 2136